Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

*** BONUS AND RETENTION AGREEMENT

 

This *** BONUS AND RETENTION AGREEMENT (the “Agreement”), dated May 20, 2003
(the “Effective Date”), is entered into by and among W. G. Champion Mitchell
(“Employee”) and VeriSign, Inc., a Delaware corporation (“Company”).

 

WHEREAS, Employee is currently employed by the Company; and

 

WHEREAS, the Company and Employee desire to enter into an agreement to provide
for payment of a *** Bonus to Employee in connection with the ***;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

1.    Purpose.    The purpose of this Agreement is to provide an incentive to
Employee to assist in *** and in the ***.

 

2.    Determination of *** Bonus.    Upon ***, Employee shall receive a ***
Bonus equal to:

 

(a) ***.

 

(b) ***.

 

3.    Distribution to Employee.    Payment of the *** Bonus shall be made as
follows:

 

(a) ***.

 

(b) ***.

 

(c) ***.

 

4.    Conditions to Payment of *** Bonus.

 

(a)    Employee shall not be entitled to receive any *** Bonus, nor shall any
*** Bonus vest or accrue (either in whole or in part), prior to the ***.

 

(b)    Employee shall not be entitled to receive any *** Bonus, nor shall any
*** Bonus vest or accrue (in whole or in part), unless Employee is actively
employed with the Company ***. Notwithstanding the foregoing, if Employee’s
employment with the Company is terminated by the Company without Cause on or
after the earlier of ***, Employee shall be eligible to receive the *** Bonus
upon ***.

 

(c)    Notwithstanding any provisions in this Section 4 to the contrary, if
Employee is entitled to any *** Bonus in connection with his *** Employee shall
not be entitled to receive a *** Bonus unless Employee has executed the Release
of Claims, Nonsolicitation and Confidentiality Agreement attached here to in the
form of Exhibit A.

 

5.    *** Bonus.

 

(a)    In the event *** has not occurred on or prior to May 15, 2003, then
Employee will receive a cash *** Bonus of $187,500. Fifty percent (50%) of any
*** Bonus will be paid on May 31, 2003 and fifty percent (50%) of any *** Bonus
will be paid on August 31, 2003.

 

(b)    If Employee becomes entitled to payment of a *** Bonus under Section 2
above subsequent to payment of all or any portion of a *** Bonus under this
Section 5, and provided that the sum of such *** Bonus exceeds $600,000, then
the amount of such *** Bonus shall be reduced by the amount of the *** Bonus
that has been paid.

 

***   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6.     *** Payment.    In the event that Employee is terminated without Cause
prior to ***, or one year following the date of this Agreement, then Employee
will receive a cash *** Payment of one and one-half (1 ½ ) times his current
annual base salary plus fifty thousand dollars ($50,000) less any *** Bonus paid
under Section 5 above.

 

7.    General Provisions.

 

(a)    Employment Status.    This Agreement does not constitute a contract of
employment or impose on Employee any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Employee as an employee, (ii)
to change the status of Employee as an “at-will” employee, or (iii) to change
the Company’s policies regarding termination of employment.

 

(b)    Notices.    Any notices provided hereunder must be in writing and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by telex or facsimile)
or the third day after mailing by first class mail, to the Company at its
primary office location and to Employee at his or her address as listed in the
Company’s payroll records.

 

(c)    Severability.    Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

(d)    Complete Agreement.    This Agreement constitutes the entire agreement
between Employee and the Company and it is the complete, final, and exclusive
embodiment of their agreement with regard to this subject matter. It is entered
into without reliance on any promise or representation other than those
expressly contained herein. Notwithstanding the foregoing, this Agreement shall
not supersede or affect any other agreements relating to Employee’s employment
or severance.

 

(e)    Headings.    Headings are inserted for convenience only and shall not be
deemed to constitute a part hereof nor to affect the meaning thereof.

 

(f)    Successors and Assigns.    This Agreement is intended to bind and inure
to the benefit of and be enforceable by Employee and the Company, and their
respective successors, assigns, heirs, executors and administrators; provided,
however, that Employee may not assign any of his duties hereunder and he may not
assign any of his rights hereunder (including the right to receive a *** Bonus
or a *** Bonus) without the written consent of the Company, which consent shall
not be withheld unreasonably.

 

(g)    Withholding of Taxes.    To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any benefit
realized by Employee under this Agreement, it will be a condition to the payment
of such benefit that Employee make arrangements satisfactory to the Company for
payment of the taxes required to be withheld.

 

(h)    Choice of Law.    All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

 

(i)    No Prior Funding.    No amounts payable under this Agreement shall
actually be funded, set aside or otherwise segregated prior to payment. The
obligation to pay the benefits hereunder shall at all times be an unfunded and
unsecured obligation of the Company and be paid out of the general assets of the
Company. Employee shall have the status of a general creditor.

 

***   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

8.    Definitions.

 

“Agreement” means this *** Bonus and Retention Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means a determination by the Board that: (A) Employee has committed a
felony offense or has entered a plea of “guilty” or “no contest” to a felony
offense or commission of any unlawful act which would be detrimental to the
reputation, character or standing of the Company or its affiliates (as such term
is defined in Rule 501(b) promulgated under the Securities Act of 1933, as
amended), or a material act of dishonesty, fraud, embezzlement, misappropriation
or financial dishonesty against the Company or its affiliates; or (B) Employee
has committed a material breach of this or any other written agreement between
Employee and the Company or its successor; or (C) Employee has committed a
material breach or violation of any lawful employment policy of the Company,
including those prohibiting harassment of another employee.

 

“***of ***” means (A) the *** of *** or (B) the *** or *** of *** or *** of the
*** of ***.

 

“Company” means VeriSign, Inc.

 

“***” means a *** or *** that is not engaged in any ***or *** other than *** and
the *** of its ***.

 

“***” means the total amount of ***available for distribution and/or issuance,
directly or indirectly, to *** on the *** date of the *** on account of its ***
including amounts so distributable and/or issuable after *** pursuant to any
***, *** or similar arrangement. If the *** includes property other than cash,
the value of such property will be determined using the methodology set forth in
the *** related to the *** or, if not so established, at the fair market value
of the property on the *** date of the ***, established in good faith by the
Board.

 

“***” means the *** in a ***.

 

“*** Bonus” means the cash payment Employee may be entitled to under Section 5
of this Agreement.

 

“***Payment” means the cash payment, if any, that Employee may become entitled
to receive pursuant to Section 6 of this Agreement.

 

“***” is any *** or *** that is not a ***.

 

“***Bonus” means the cash Employee may be entitled to receive pursuant to
Section 2 of this Agreement.

 

“***Bonus Pool” means the amount available for distribution under the Agreement
upon the ***.

 

As used herein, the term “terminated without Cause” or phrase of similar import
shall include the voluntary termination of his employment with the Company or
NSI by the Employee after a not insubstantial diminution in his compensation,
benefits, title or responsibilities or a requirement that he make a geographic
move of more than or the move of NSI more than 25 miles.

 

IN WITNESS HEREOF, the parties have executed this Agreement on the date first
above written.

 

VeriSign, Inc.

     

EMPLOYEE

By:  

/s/    STRATTON D. SCLAVOS

--------------------------------------------------------------------------------

     

/s/    W. G. CHAMPION MITCHELL

--------------------------------------------------------------------------------

Name:

 

Stratton D. Sclavos

     

W. G. Champion Mitchell

Title:

 

President and Chief Executive Officer

           

 

***   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE OF CLAIMS, NONSOLICITATION AND CONFIDENTIALITY AGREEMENT

 

This Release of Claims, Nonsolicitation and Confidentiality Agreement (this
“Release”) is entered into by and among W. G. Champion Mitchell (“Employee”) and
VeriSign, Inc., a Delaware corporation (“Company”). The term “Company” shall be
deemed to include the Company and all predecessors and successors of the
Company.

 

1.    Acknowledgments of Employee.    Employee acknowledges that the promises
Employee is providing in this Release are a material inducement and
consideration for the Company entering into the *** Bonus and Retention
Agreement (the “Agreement”). Employee acknowledges that, in connection with the
Agreement, Employee is receiving substantial benefits comprised of cash and/or
shares of Common Stock from the Company, which benefits constitute substantial
and adequate consideration for this Release.

 

2.    Waiver and Release of Claims.    In exchange for the consideration and
payments described in Paragraph 1 of this Release, and subject to Section 3
below, Employee, on behalf of Employee, Employee’s heirs, executors, successors
and assigns, hereby irrevocably forever releases and waives any claims, actions,
obligations, duties and causes of action Employee may have against the Company
and Network Solutions, Inc., and their respective officers, directors,
stockholders, employees, agents, attorneys, subscribers, subsidiaries,
affiliates, successors and assigns (collectively, the “Releasees”), from the
beginning of time to the Effective Date, whether known or not known
(collectively, the “Released Matters”), including, without limitation but
subject to Section 3 below:

 

(a)    claims under any employment laws or relating to or arising from
Employee’s employment or other relationship with any of the Releasees and the
termination of any such relationship;

 

(b)    claims relating to, or arising from: (i) Employee’s ownership or rights
to ownership of any shares of capital stock of the Company; (ii) any rights as a
securities holder or former securities holder of the Company; (iii) any rights
under any agreement between the Company and Employee in Employee’s capacity as a
holder or former holder of securities of the Company; (iv) any other
transactions between Employee and the Company or any of the shareholders of the
Company with respect to capital stock of the Company, and (v) the negotiation of
and terms of the Agreement;

 

(c)    claims for unlawful or wrongful discharge of employment, violation of
public policy, discrimination, breach of contract, breach of a covenant of good
faith and fair dealing, fraud, securities fraud, breach of fiduciary duty,
promissory estoppel, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, physical injury, emotional
distress or sexual harassment;

 

(d)    claims for additional compensation or benefits arising out of Employee’s
employment or other relationship with any of the Releasees and the termination
of such relationship;

 

(e)    claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, and the California Labor Code
section 201, et. seq.;

 

(f)    claims for violation of the federal, or any state, constitution;

 

(g)    claims for attorneys’ fees and costs; and

 

***   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(h)    claims Employee may have against the Releasees for any acts occurring at
any time prior to the execution of this Release.

 

Employee agrees that the foregoing enumeration of claims released is
illustrative, and the claims hereby released are in no way limited by the above
recitation of specific claims, it being the intent of the parties, subject to
Section 3, to fully and completely release all claims whatsoever Employee may
have against the Releasees. This release does not extend to any future
obligations the Releasees may have to Employee under the Agreement. Employee
represents that Employee has no lawsuits, claims or actions pending in
Employee’s name, or on behalf of any other person or entity, against the Company
or any Releasee.

 

3.    Excluded Claims.    Notwithstanding anything to the contrary in Section 2
above, the release and waiver set forth in Section 2 shall not apply to any
claim by Employee with respect to (a) any failure by Company to comply with its
obligations to Employee, if any, under the Agreement; (b) any obligations of the
Company to provide Employee indemnification or contribution pursuant to the
certificate of incorporation and bylaws of the Company, each as such were in
effect on the Effective Date, under that certain Indemnity Agreement between
Employee and the Company dated August 1, 2001 or under the laws of the state of
Delaware or contribution (under common law); (c) any rights of Employee to
accrued and unpaid salary and vacation pay; (d) any rights of Employee to be
paid any cash severance pay under any Company policy or any written agreement of
Employee with Company or (e) any failure of the Company to perform its
covenants, undertakings or duties under or pursuant to the Agreement, to which
this Release is an exhibit.

 

4.    Waiver of Rights Under Section 1542 of Civil Code.    By signing below,
Employee expressly waives any benefits under Section 1542 of the Civil Code of
the State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee acknowledges that in the future he may discover claims or facts in
addition to or different from those that he now knows or believes to exist with
respect to the subject matter of this Release, and he intends, subject to the
exclusions and limitations of Section 3 above, to fully, finally, and forever
settle all of the Released Matters. Subject to Section 3 above, this release
will remain in effect as a full and complete release notwithstanding the
discovery or existence of any additional claims or facts now in existence.

 

5.    Nonsolicitation of Employees.    During the period commencing on the
effective date of this Release and continuing through a date eighteen (18)
months from the Effective Date, Employee shall not directly or indirectly,
personally or through others, solicit or attempt to solicit (on Employee’s own
behalf or on behalf of any other person or entity) the employment or termination
of any employee or consultant of Company or any of Company’s affiliates.

 

6.    Nondisparagement.    Employee agrees that he will not disparage Releasees
or their products, services, agents, representatives, directors, officers,
stockholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, with any
written or oral statement. Notwithstanding the foregoing, Company acknowledges
and agrees that Employee may seek other employment, and in the course of
performing Employee’s duties, Employee shall be entitled to partake of ordinary
competitive practices including, without limitation, differentiating Employee’s
new employer’s products, services and market opportunities from those of
Company, based only upon publicly available information.



--------------------------------------------------------------------------------

7.    Legal and Equitable Remedies.    Employee agrees that Releasees have the
right to enforce this Release and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies Releasees may have at law or in equity for breach of this Release.
Employee specifically acknowledges and agrees that any Releasee who is not a
party or signatory to this Release is intended to be a third party beneficiary
of the agreements set forth herein.

 

8.    Attorneys’ Fees.    If any action is brought to enforce the terms of this
Release, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

 

9.    Confidentiality.    The contents, terms and conditions of this Release
shall be kept confidential by Employee and shall not be disclosed except to
Employee’s attorney, financial advisor or immediate family members, provided
such persons first agree to keep the terms and condition of this Release
confidential, or as otherwise required by law. Any breach of this
confidentiality provision shall be deemed a material breach of this Release. The
terms of any confidentiality agreement between Employee and Company shall not be
superceded by this Release.

 

10.    No Admission of Liability.    This Release is not and shall not be
construed or contended by Employee to be an admission or evidence of any
wrongdoing or liability on the part of Releasees, their representatives, heirs,
executors, attorneys, agents, partners, officers, shareholders, directors,
employees, subsidiaries, affiliates, divisions, successors or assigns. This
Release shall be afforded the maximum protection allowable under California
Evidence Code Section 1152 and/or any other state or federal provisions of
similar effect.

 

11.    Entire Release.    This Release constitutes the entire agreement between
you and Releasees with respect to the subject matter hereof and supersedes all
prior negotiations and agreements, whether written or oral, relating to such
subject matter. You acknowledge that neither Releasees nor their agents or
attorneys have made any promise, representation or warranty whatsoever, either
express or implied, written or oral, which is not contained in this Release for
the purpose of inducing you to execute this Release, and you acknowledge that
you have executed this Release in reliance only upon such promises,
representations and warranties as are contained herein.

 

12.    Modification.    It is expressly agreed that this Release may not be
altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this agreement, executed
by Employee and authorized representatives of each of the other parties to this
Release.

 

Employee:

     

VeriSign, Inc.

 

--------------------------------------------------------------------------------

W. G. Champion Mitchell

      By:  

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

           

Date:

 

 

--------------------------------------------------------------------------------